        Case 1:21-cr-00487-CKK Document 18-3 Filed 09/13/21 Page 1 of 6




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    September 11, 2021

Via Email: scott_tilsen@fd.org

Scott F. Tilsen
Federal Public Defender
325 Broadway
Cape Girardeau, MO 63701

       Re:      United States v. Nicholas K. Kennedy
                Case Nos. 21-CR-487 (CKK)

Dear Counsel:

        This afternoon I uploaded to USAfx the items identified in Attachment A to this letter as
having been produced on September 11, 2021. In addition, a revised version of the materials
produced on September 9, 2021 have been uploaded to USAfx to correct sensitivity designation
and file content errors. Please delete the original version of the September 9, 2021 production to
avoid inadvertent mishandling of highly sensitive materials.

       We apologize for any inconvenience caused by this error. Please let me know if you have
any questions.

                                                    Sincerely,

                                                    s/ Christopher K. Veatch
                                                    CHRISTOPHER K. VEATCH
                                                    Assistant United States Attorney




Attachment
                                                           Attachment
                                            Case 1:21-cr-00487-CKK      A - Discovery
                                                                     Document 18-3 FiledIndex
                                                                                         09/13/21 Page 2 of 6
                                                              (as of September 11, 2021)


Production   Protective Order   Document
   Date         Sensitivity       Date                    Title                                               File Name             Bates (1st Page)

2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_Redacted.pdf                         NS0001
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000001.JPG                NS0002
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000002.JPG                NS0003
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000003.JPG                NS0004
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000004.JPG                NS0005
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000005.JPG                NS0006
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000006.JPG                NS0007
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000007.JPG                NS0008
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000008.JPG                NS0009
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000009.JPG                NS0010
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000010.JPG                NS0011
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000002_0000011.JPG                NS0012
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000003_1A0000003_0000001_Redacted.pdf       NS0013

2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000004.pdf                                  NS0015
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000004_1A0000004_0000001.jpg                NS0015
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000004_1A0000005_0000001_Redacted.pdf       NS0017
2021.09.09     Non-Sensitive     3/8/2021                                  266T-SL-3401846_0000004_1A0000006_0000001_Redacted.pdf       NS0019
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000005_Redacted.pdf                         NS0020
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000005_1A0000008_0000001.mp4               RAW FILE
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000005_1A0000008_0000002.PNG                NS0022
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000005_1A0000008_0000003.PNG                NS0023

2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000005_1A0000008_0000004.PNG                NS0024
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_Redacted.pdf                         NS0025
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000001.PNG                NS0033
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000002.PNG                NS0034
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000003.PNG                NS0035
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000004.PNG                NS0036
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000005.PNG                NS0037

2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000006.PNG                NS0038
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000007.PNG                NS0039
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000008.PNG                NS0040
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000009.PNG                NS0041
2021.09.09     Non-Sensitive     3/9/2021                                  266T-SL-3401846_0000006_1A0000018_0000010.PNG                NS0042
2021.09.09     Non-Sensitive    3/10/2021                                  266T-SL-3401846_0000008_1A0000007_0000001.PNG                NS0043
2021.09.09     Non-Sensitive    3/10/2021                                  266T-SL-3401846_0000008_1A0000008_0000001.PNG                NS0044
2021.09.09     Non-Sensitive    3/10/2021                                  266T-SL-3401846_0000009_Redacted.pdf                         NS0045

2021.09.09     Non-Sensitive    3/10/2021                                  266T-SL-3401846_0000010_Redacted.pdf                         NS0046
2021.09.09     Non-Sensitive    3/18/2021                                  266T-SL-3401846_0000011_1A0000041_0000001.mp4               RAW FILE

2021.09.09     Non-Sensitive    4/21/2021                                  266T-SL-3401846_0000016.pdf                                  NS0047
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_Redacted.pdf                         NS0048
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000009_0000001.png                NS0050
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000009_0000002.png                NS0051
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000009_0000003.png                NS0052
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000009_0000004.png                NS0053
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000009_0000005.png                NS0054
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000009_0000006.png                NS0055
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000009_0000007.png                NS0056
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000009_0000008.png                NS0057
2021.09.09     Non-Sensitive    4/23/2021                                  266T-SL-3401846_0000017_1A0000010_0000001.mp4               RAW FILE



U.S. v. Nicholas Kennedy, 21CR487                                                                                                                      1
                                                             Attachment
                                              Case 1:21-cr-00487-CKK      A - Discovery
                                                                       Document 18-3 FiledIndex
                                                                                           09/13/21 Page 3 of 6
                                                                (as of September 11, 2021)

Production    Protective Order   Document
   Date          Sensitivity        Date                    Title                                               File Name             Bates (1st Page)
 2021.09.09     Non-Sensitive     4/23/2021                                  266T-SL-3401846_0000017_1A0000010_0000002.mp4              RAW FILE

2021.09.09      Non-Sensitive    4/27/2021                                   266T-SL-3401846_0000018_Redacted.pdf                         NS0058
2021.09.09      Non-Sensitive    4/27/2021                                   266T-SL-3401846_0000018_1A0000011_0000001.pdf                NS0060

2021.09.09      Non-Sensitive    4/29/2021                                   266T-SL-3401846_0000019_Redacted.pdf                         NS0061
2021.09.09      Non-Sensitive    5/21/2021                                   266T-SL-3401846_0000020_Redacted.pdf                         NS0063
2021.09.09      Non-Sensitive    5/21/2021                                   266T-SL-3401846_0000020_1A0000014_0000001.pdf                NS0065

2021.09.09      Non-Sensitive    5/24/2021                                   266T-SL-3401846_0000023_Redacted.pdf                         NS0076
2021.09.09      Non-Sensitive    5/24/2021                                   266T-SL-3401846_0000023_1A0014197_0000001.jpg                NS0077

2021.09.09      Non-Sensitive    5/24/2021                                   266T-SL-3401846_0000023_1A0014197_0000002.docx               NS0078
2021.09.09      Non-Sensitive    5/24/2021                                   266T-SL-3401846_0000023_1A0014197_0000003.png                NS0079
2021.09.09      Non-Sensitive    5/26/2021                                   266T-SL-3401846_0000024_Redacted.pdf                         NS0081
2021.09.09      Non-Sensitive    5/26/2021                                   266T-SL-3401846_0000024_1A0000015_0000001.zip               RAW FILE
2021.09.09      Non-Sensitive    5/26/2021                                   266T-SL-3401846_0000024_Import.rtf                           NS0082
2021.09.09      Non-Sensitive     6/9/2021                                   266T-SL-3401846_0000026.pdf                                  NS0083
2021.09.09      Non-Sensitive     6/9/2021                                   266T-SL-3401846_0000026_1A0000016_0000001.pdf                NS0084
2021.09.09      Non-Sensitive     6/9/2021                                   266T-SL-3401846_0000026_1A0000017_0000001.pdf                NS0086
2021.09.09      Non-Sensitive     6/9/2021                                   266T-SL-3401846_0000027.pdf                                  NS0095
2021.09.09      Non-Sensitive     6/9/2021                                   266T-SL-3401846_0000027_1A0000018_0000001.msg                NS0096
2021.09.09      Non-Sensitive     6/9/2021                                   266T-SL-3401846_0000027_1A0000019_0000001.pdf                NS0099
2021.09.09      Non-Sensitive     6/9/2021                                   266T-SL-3401846_0000027_1A0000019_0000002.pdf                NS0102
2021.09.09      Non-Sensitive    6/10/2021                                   266T-SL-3401846_0000028_1A0000020_0000001.PNG                NS0106

2021.09.09      Non-Sensitive    6/14/2021                                   266T-SL-3401846_0000029_Redacted.pdf                         NS0107
2021.09.09      Non-Sensitive    6/14/2021                                   266T-SL-3401846_0000029_1A0000024_0000001.PNG                NS0109


2021.09.09      Non-Sensitive    6/14/2021                                   266T-SL-3401846_0000029_1A0000025_0000001_PHYSICAL.pdf       NS0110
2021.09.09      Non-Sensitive    6/14/2021                                   266T-SL-3401846_0000029_1A0000026_0000001.pdf                NS0111
2021.09.09      Non-Sensitive    6/14/2021                                   266T-SL-3401846_0000030_Redacted.pdf                         NS0112
2021.09.09      Non-Sensitive    6/14/2021                                   266T-SL-3401846_0000030_1A0000027_0000001.csv               RAW FILE
2021.09.09      Non-Sensitive    6/15/2021                                   266T-SL-3401846_0000031_Redacted.pdf                         NS0113


2021.09.09      Non-Sensitive    6/15/2021                                   266T-SL-3401846_0000031_1A0014666_0000001_PHYSICAL.pdf       NS0114
2021.09.09      Non-Sensitive    6/15/2021                                   266T-SL-3401846_0000031_Import.pdf                           NS0115

2021.09.09      Non-Sensitive    6/16/2021                                   266T-SL-3401846_0000033_Redacted.pdf                         NS0118
2021.09.09      Non-Sensitive    6/16/2021                                   266T-SL-3401846_0000033_1A0000031_0000001.jpg                NS0120

2021.09.09      Non-Sensitive    6/17/2021                                   266T-SL-3401846_0000035_Redacted.pdf                         NS0121
2021.09.09      Non-Sensitive    6/17/2021                                   266T-SL-3401846_0000035_1A0000033_0000001.png                NS0122

2021.09.09      Non-Sensitive    6/21/2021                                   266T-SL-3401846_0000037_Redacted.pdf                         NS0123
2021.09.09      Non-Sensitive    6/21/2021                                   266T-SL-3401846_0000037_Import.msg                           NS0124
2021.09.09      Non-Sensitive    6/23/2021                                   266T-SL-3401846_0000038_Redacted.pdf                         NS0126
2021.09.09      Non-Sensitive    6/24/2021                                   266T-SL-3401846_0000039_Redacted.pdf                         NS0127
2021.09.09      Non-Sensitive    6/30/2021                                   266T-SL-3401846_0000040.pdf                                  NS0128
2021.09.09      Non-Sensitive    6/30/2021                                   266T-SL-3401846_0000040_1A0000034_0000001.jpg                NS0130
2021.09.09      Non-Sensitive    6/30/2021                                   266T-SL-3401846_0000040_1A0000034_0000002.jpg                NS0131
2021.09.09      Non-Sensitive    6/30/2021                                   266T-SL-3401846_0000040_1A0000034_0000003.jpg                NS0132
2021.09.09      Non-Sensitive    6/30/2021                                   266T-SL-3401846_0000040_1A0000035_0000001.jpg                NS0133



U.S. v. Nicholas Kennedy, 21CR487                                                                                                                        2
                                                             Attachment
                                              Case 1:21-cr-00487-CKK      A - Discovery
                                                                       Document 18-3 FiledIndex
                                                                                           09/13/21 Page 4 of 6
                                                                (as of September 11, 2021)

Production    Protective Order   Document
   Date          Sensitivity         Date                   Title                                                 File Name             Bates (1st Page)
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000035_0000002.jpg                  NS0134
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000035_0000003.jpg                  NS0135
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000036_0000001.pdf                  NS0136
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000037_0000001.PNG                  NS0137
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000001.JPG                  NS0138
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000002.JPG                  NS0139
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000003.JPG                  NS0140
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000004.JPG                  NS0141
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000005.JPG                  NS0142
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000006.JPG                  NS0143
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000007.JPG                  NS0144
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000008.JPG                  NS0145
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000009.JPG                  NS0146
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000010.JPG                  NS0147
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000011.JPG                  NS0148
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000012.JPG                  NS0149
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000013.JPG                  NS0150
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000014.JPG                  NS0151
 2021.09.09     Non-Sensitive     6/30/2021                                  266T-SL-3401846_0000040_1A0000038_0000015.JPG                  NS0152
 2021.09.09     Non-Sensitive      7/1/2021                                  266T-SL-3401846_0000041_Redacted.pdf                           NS0153
 2021.09.09     Non-Sensitive      7/1/2021                                  266T-SL-3401846_0000041_1A0000039_0000001.pdf                  NS0154
 2021.09.09     Non-Sensitive      7/1/2021                                  266T-SL-3401846_0000041_1A0000040_0000001.pdf                  NS0155


2021.09.09      Non-Sensitive     7/1/2021                                   266T-SL-3401846_0000041_1A0000041_0000001_PHYSICAL.pdf         NS0156

2021.09.09      Non-Sensitive     7/2/2021                                   266T-SL-3401846_0000044.pdf                                    NS157
2021.09.09      Non-Sensitive     7/2/2021                                   266T-SL-3401846_0000044_1A0000044_0000001.JPG                  NS0158
2021.09.09      Non-Sensitive     7/2/2021                                   266T-SL-3401846_0000044_1A0000045_0000001.PNG                  NS0159
2021.09.09      Non-Sensitive     7/6/2021                                   266T-SL-3401846_0000045_Redacted.pdf                           NS0160


2021.09.09      Non-Sensitive     7/6/2021                                   266T-SL-3401846_0000045_1A0000046_0000001_PHYSICAL.pdf         NS0162
2021.09.09      Non-Sensitive    4/12/2021                                   266T-SL-3401846-GJ_0000001.pdf                                 NS0163
2021.09.09      Non-Sensitive    3/30/2021                                   266T-SL-3401846-INTELPRODS_0000001_1A0000001_0000002.pdf       NS0165
2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE
2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE

2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE
2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE
2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE

2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE
2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE
2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE

2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE
2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE

2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE

2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE


2021.09.10      Non-Sensitive       N/A                                                                                                    RAW FILE



U.S. v. Nicholas Kennedy, 21CR487                                                                                                                          3
                                                            Attachment
                                             Case 1:21-cr-00487-CKK      A - Discovery
                                                                      Document 18-3 FiledIndex
                                                                                          09/13/21 Page 5 of 6
                                                               (as of September 11, 2021)


Production    Protective Order   Document
   Date          Sensitivity       Date                    Title                                               File Name    Bates (1st Page)
 2021.09.10     Non-Sensitive       N/A                                                                                       RAW FILE
 2021.09.10     Non-Sensitive       N/A                                                                                       RAW FILE

2021.09.11      Non-Sensitive     7/7/2021                                  266T-SL-3401846_0000047.pdf                         NS0198

2021.09.11      Non-Sensitive     7/7/2021                                  266T-SL-3401846_0000050.pdf                         NS0199
2021.09.11      Non-Sensitive    7/14/2021                                  266T-SL-3401846_0000052.pdf                         NS0200
2021.09.11      Non-Sensitive    7/14/2021                                  266T-SL-3401846_0000052_1A0000049_0000001.pdf       NS0202
2021.09.11      Non-Sensitive    7/14/2021                                  266T-SL-3401846_0000052_1A0000050_0000001.pdf       NS0203
2021.09.11      Non-Sensitive    7/30/2021                                  266T-SL-3401846_0000054.pdf                         NS0204
2021.09.11      Non-Sensitive    7/30/2021                                  266T-SL-3401846_0000055.pdf                         NS0205
2021.09.11      Non-Sensitive    8/5/2021                                   266T-SL-3401846_0000056.pdf                         NS0206
2021.09.11      Non-Sensitive    8/5/2021                                   266T-SL-3401846_0000056_1A0000052_0000001.pdf       NS0207
2021.09.11      Non-Sensitive    8/10/2021                                  266T-SL-3401846_0000057.pdf                         NS0208
2021.09.11      Non-Sensitive    8/10/2021                                  266T-SL-3401846_0000057_1A0000053_0000001.pdf       NS0209
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000058.pdf                         NS0211

2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059.pdf                         NS0212
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000054_0000001.pdf       NS0213
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000055_0000001.pdf       NS0214
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000001.JPG       NS0215
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000002.JPG       NS0216
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000003.JPG       NS0217
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000004.JPG       NS0218
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000005.JPG       NS0219
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000006.JPG       NS0220
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000007.JPG       NS0221
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000008.JPG       NS0222
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000009.JPG       NS0223
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000010.JPG       NS0224
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000011.JPG       NS0225
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000012.JPG       NS0226
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000013.JPG       NS0227
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000014.JPG       NS0228
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000015.JPG       NS0229
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000016.JPG       NS0230
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000017.JPG       NS0231
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000018.JPG       NS0232
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000019.JPG       NS0233
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000020.JPG       NS0234
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000021.JPG       NS0235
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000022.JPG       NS0236
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000023.JPG       NS0237
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000024.JPG       NS0238
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000025.JPG       NS0239
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000026.JPG       NS0240
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000027.JPG       NS0241
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000028.JPG       NS0242
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000029.JPG       NS0243
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000030.JPG       NS0244
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000031.JPG       NS0245
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000032.JPG       NS0246
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000056_0000033.JPG       NS0247
2021.09.11      Non-Sensitive    8/11/2021                                  266T-SL-3401846_0000059_1A0000057_0000001.pdf       NS0248
2021.09.11      Non-Sensitive    8/13/2021                                  266T-SL-3401846_0000060.pdf                         NS0249



U.S. v. Nicholas Kennedy, 21CR487                                                                                                              4
                                                              Attachment
                                               Case 1:21-cr-00487-CKK      A - Discovery
                                                                        Document 18-3 FiledIndex
                                                                                            09/13/21 Page 6 of 6
                                                                 (as of September 11, 2021)




Production    Protective Order    Document
   Date          Sensitivity         Date                    Title                                                 File Name                           Bates (1st Page)
 2021.09.11     Non-Sensitive      8/13/2021                                  266T-SL-3401846_0000060_Import.rtf                                           NS0250
 2021.09.11     Non-Sensitive      8/18/2021                                  266T-SL-3401846_0000061.pdf                                                  NS0251

2021.09.09        Sensitive        3/5/2021                                   266T-SL-3401846_0000001_1A0000001_0000001_Redacted.pdf                      SEN0001
2021.09.09        Sensitive        3/5/2021                                   266T-SL-3401846_0000002_Redacted.pdf                                        SEN0084


2021.09.09        Sensitive        3/5/2021                                   266T-SL-3401846_0000002_1A0000002_0000001_PHYSICAL.pdf                      SEN0088
2021.09.09        Sensitive        3/5/2021                                   266T-SL-3401846_0000002_1A0000002_0000002.pdf                               SEN0089
2021.09.09        Sensitive        3/9/2021                                   266T-SL-3401846_0000006_1A0000017_0000001_Redacted.pdf                      SEN0092

2021.09.09        Sensitive        3/9/2021                                   266T-SL-3401846_0000007_Redacted.pdf                                        SEN0095
2021.09.09        Sensitive        3/9/2021                                   266T-SL-3401846_0000007_1A0000019_0000001.JPG                               SEN0099
2021.09.09        Sensitive        3/9/2021                                   266T-SL-3401846_0000007_1A0000019_0000003.JPG                               SEN0100
2021.09.09        Sensitive       3/10/2021                                   266T-SL-3401846_0000008.pdf                                                 SEN0101
2021.09.09        Sensitive       4/19/2021                                   266T-SL-3401846_0000015_Redacted.pdf                                        SEN0102
2021.09.09        Sensitive       4/29/2021                                   266T-SL-3401846_0000019_1A0000013_0000001.pdf                               SEN0108
2021.09.09        Sensitive       5/21/2021                                   266T-SL-3401846_0000020_1A0000014_0000002.pdf                               SEN0113
2021.09.09        Sensitive       5/21/2021                                   266T-SL-3401846_0000021_Redacted.pdf                                        SEN0154
2021.09.09        Sensitive       5/21/2021                                   266T-SL-3401846_0000021_1A0000002_0000001_Redacted.pdf                      SEN0156
2021.09.09        Sensitive        6/8/2021                                   266T-SL-3401846_0000025.pdf                                                 SEN0159
2021.09.09        Sensitive        6/8/2021                                   266T-SL-3401846_0000025_Import.docx                                         SEN0160
2021.09.09        Sensitive       6/10/2021                                   266T-SL-3401846_0000028_Redacted.pdf                                        SEN0226
2021.09.09        Sensitive       6/10/2021                                   266T-SL-3401846_0000028_1A0000021_0000001_Redacted.pdf                      SEN0228
2021.09.09        Sensitive       6/10/2021                                   266T-SL-3401846_0000028_1A0000022_0000001_Redacted.pdf                      SEN0234
2021.09.09        Sensitive       6/10/2021                                   266T-SL-3401846_0000028_1A0000023_0000001_Redacted.pdf                      SEN0245
2021.09.09        Sensitive       6/16/2021                                   266T-SL-3401846_0000032_Redacted.pdf                                        SEN0251
2021.09.09        Sensitive       6/16/2021                                   266T-SL-3401846_0000032_1A0000028_0000001_Redacted.pdf                      SEN0253
2021.09.09        Sensitive       6/16/2021                                   266T-SL-3401846_0000032_1A0000029_0000001.JPG                               SEN0254
2021.09.09        Sensitive       6/17/2021                                   266T-SL-3401846_0000034_Redacted.pdf                                        SEN0255


2021.09.09        Sensitive       6/17/2021                                   266T-SL-3401846_0000034_1A0000032_0000001_PHYSICAL.pdf                      SEN0256
2021.09.09        Sensitive       6/24/2021                                   266T-SL-3401846_0000039_Import.pdf                                          SEN0257
2021.09.09        Sensitive       4/12/2021                                   266T-SL-3401846-GJ_0000001_1A0000002_0000001 (SENSITIVE DISCOVERY).zip     RAW FILE
2021.09.11        Sensitive       7/12/2021                                   266T-SL-3401846_0000051.pdf                                                 SEN0354
2021.09.11        Sensitive       7/12/2021                                   266T-SL-3401846_0000051_1A0000048_0000001.pdf                               SEN0356
2021.09.11        Sensitive       7/30/2021                                   266T-SL-3401846_0000053.pdf                                                 SEN0359
2021.09.11        Sensitive       7/30/2021                                   266T-SL-3401846_0000053_1A0000051_0000001.pdf                               SEN0360
2021.09.09     Highly Sensitive    3/9/2021                                   266T-SL-3401846_0000007_1A0000019_0000002.pdf                                HS0001

2021.09.09     Highly Sensitive   3/18/2021                                   266T-SL-3401846_0000011.pdf                                                  HS0006


2021.09.09     Highly Sensitive   4/27/2021                                   266T-SL-3401846_0000018_1A0000012_0000001.msg.Redacted                       HS0011
2021.09.11     Highly Sensitive    7/7/2021                                   266T-SL-3401846_0000047_Import.rtf                                           HS0014
2021.09.11     Highly Sensitive    7/7/2021                                   266T-SL-3401846_0000050_Import.rtf                                           HS0017




U.S. v. Nicholas Kennedy, 21CR487                                                                                                                                         5
